Wyey, J.,
dissenting. I can not concur in the opinion of tho majority of the court, as to the effect of omitting to affix the internal revenue stamp on the petition or affidavit for attachment in this case.
The proceeding was dismissed on the peremptory exception of the defendant, that the internal revenue stamp was not affixed at the time the attachment issued, but seven days thereafter; that under tho United States revenue acts of 1864 and 18G5, then in force, the whole proceeding was a nullity.
I think tho acts of Congress referred to furnish no ground to dismiss-the suit; that these acts palpably violate the constitution of the United States ; that the requiring of stamps is nothing more than levying a license upon citizens for seeking relief at the hands of tho State courts. If Congress has tho power to exact a license for tho privilege of resorting to a court of justice, it can fix tho amount of such license at whatever sum it may see fit, aud thus might practically prohibit all applications to State tribunals by imposing an exorbitant license. It would place it in the power of Congress practically to close the State courts. The servants of the people would thus be omnipotent, although we are taught to believe that their powers are limited in the constitution, and although the tenth amendment thereof declares that: “ The powers not delegated to the United States by the constitution, nor prohibited by it to tho States, are reserved to the States respectively, or to the people.”
There is no authority in Congress to place this restriction upon suitors in State courts; it is not a legitimate source of revenue, and it is violative of the fundamental principles of free government.
I therefore feel constrained to dissent from the opinion rendered in. this case.
Rehearing refused.